 

Lee CLO te NEN EIN eter alata mamemete et

’

8/13/21: Page 1 of 7. PagelD 144

=

phe fafas bef taeyiay {I yet treehoedpir{ Htifh plc tite BEPSERAL LS,
1 ab-it-bzarce- £6R2T. 26@TETZb2E/ ‘38 see ees
' AYVYRENS At Btevin
""""" ¥SQN5S OL NUMiBY >
TZ/OT/H006 Tag Ezz aIX IN

 

 

 

 

 

 

  

| ( (7228 D> j eerppyy ba8
if + pe — Woottiv SSANISNE TIDI440

 

i evcS/ A009 diZWONS OSV 3 P
‘ }cO% 82 NOL Sv00160000: p tart

— 0 AL000$ 2° Bice

Fit Ea Pita 4
SIMOG AIN Lid se, Cc iv. ri Cam
LT EY ere ’ Zs : * a

 
 

 

G6bl-2peSZ XL ‘SvTIVa
2S} WOOH - JOHSWWOD O01}
SVX41 4O LOIWLSIG NHSHLHON

 

 

 

 

 

Case 3:21-cv-01176-K-BN Document 24 Filed

MH31O SHL 4O 301440 }
SSS) 5 Ee LYNOD LOMLSIG SALVLS G3LINN
Sh60. wv oo °
3
——- 3 om nema, Tene etl Oe ~ Slain Nt at NETS. Aetna Hee EPI i, ey, me

 

[ a. sins ries in?
a

w

Page 2 of7 PagelD 145

:

8/13/21:

:

Case 3:21-cv-01176-K-BN Document 24 Filed

SSL, wits = cont ors i ne RIP lS cee ent pore pesca —

 

 

 

 

SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY.
| ™ Complete items 1, 2, and 3. A. Signature \
| m Print your name and address on the reverse x OD Agent
so that we can return the card to you. O Caidressee
| ™@ Attach this card to the back of the mailpiece, B. Received by (Printed Name) C. Date of Delivery
|

11a

D. Is delivery address different from item 1? [1 Yes

|

|

f

|

or on the front if space permits. {
mid 1

If YES, enter delivery address below: 0 No

|

Preston Poulter
124§4 Wood Manor Circle
Dallas, TX 75234

 

 

'
i
]

 

 

 

 

=~ . t
3. Service Type O Priority Mall Express® =|
O Adult Signature C Registered Mail™ {
O Adult Signature Restricted Delivery O Registered Mail Restricted |
i O Certified Mail® Delivery
9590 9402 5090 9092 6649 12 Ci Certified Mall Restricted Delivery 0 Return Receipt for f
\ O Collect on Delivery z ovaries Bet |
; i anna lao 1 Collect on Delivery Restricted Deliver ignature Confirmation™: |
| 2. Article Numher (rancfer-froam_ cansica lahal\ sah ry ry BStonature:Gontimation
‘ed Mail Restricted Delivery Restricted Delivery |
' $500)» , es
5 "t %
| . Domestic Return Receipt + ie
Case 3:21-cv-01176-K-BN Document 24 Filed 08/13/21 Page 3of7

Preston Poulter
12461 Wood Manor Circle
Dallas, Texas 75234

PagelD 146
 

Case 3:21-cv-01176-K-BN Document 24 Filed 08/13/21 Page4of7 PagelD 147
Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21 Pagelof4 PagelD 52

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JOHN T. LAMONT and PRESTON
POULIER,

Plaintiffs,
V. Civil Action No. 3:21-CV-1176-K
ALI “DEAN” ASSAF A/K/A DA TALK;
VICTORIA KUNDERT A/IVA
VIKKIVERSE, and ETHAN VAN
SCIVER,
Defendants.
ORDER
Before the Court is the Motion to Withdraw as Attorney of Record (With
Consent) (the “Motion”) (Doc. No. 7) filed by The Fein Law Firm, P.C. and attorneys
Eric D. Fein and Vickie S. Brandt for Plaintiffs Preston Poulter and John T. Lamont
(“Plaintiffs”). After careful consideration of the Motion, relevant portions of the record,
and applicable law, the Court GRANTS the Motion. The Court advises Plaintiffs that
it is in their best interest to retain new counsel and ORDERS Plaintiffs to file written
notice with the Court, as described below, on or before July 6, 2021, indicating
whether they will proceed as pro se litigants or whether they have retained new counsel.
An attorney may not withdraw as counsel of record until certain requirements
are met. The question of whether these requirements have been satisfied is “entrusted
to the sound discretion of the court.” Jn re Wynn, 889 F.2d 644, 646 (5th Cir.

|

 
Case 3:21-cv-01176-K-BN Document 24 Filed 08/13/21 Page5of7 PagelD 148

Case 3:21-cv-01176-K-BN Document9 Filed 06/23/21 Page 2of4 PagelD 53

1989) (citation and quotation marks omitted). Attorneys may only withdraw “upon
leave of the court and a showing of good cause and reasonable notice to the client.” Jd.
“Whether good cause exists for an attorney to withdraw is a question of federal
law.” White v. BAC Home Loans Servicing, LP, No. 3:09-CV-2484-G, 2010 WL
2473833, at *2 (N.D. Tex. June 15, 2010) (citing In re American Airlines, Inc., 972 F.2d
605, 610 (Sth Cir. 1992)). Even when “good cause for withdrawal exists, it is
‘incumbent on the court to assure that the prosecution of the lawsuit before it is not
disrupted by the withdrawal of counsel.’” Denton v. Suter, No. 3:11-CV-2559-N, 2013
WL 5477155, at *2 (N.D. Tex. Oct. 2, 2013) (quoting Broughten v. Voss, 634 F.2d 880,
882 (Sth Cir. 1981)). Pursuant to Northern District of Texas Local Civil Rule 83.12,
a withdrawing attorney must file a motion that: (1) specifies the reasons requiring
withdrawal, (2) sets forth the client’s name, address, and telephone number; and (3)
‘either bear[s] the client’s signature approving withdrawal or state[s] specifically why,
after due diligence, the attorney was unable to obtain the client’s signature.’ L.R.
83.12(a).

Here, Plaintiffs’ counsel of record filed the appropriate motion secking leave of
court to withdraw as counsel. The Motion explains that good cause for the withdrawal
exists because Plaintiffs and counsel of record have differences with respect to how to
proceed with the case and they all agree to the requested withdrawal. Plaintiffs
consented and signed the Motion. Plaintiffs’ contact information is also filed under

seal. See Doc. No. 8. Because this case is in its infancy and Defendants have not yet

 
Case 3:21-cv-01176-K-BN Document 24 Filed 08/13/21 Page6of7 PagelD 149
Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21 Page 3of4 PagelD 54

been served, the Court finds that the lawsuit will not be disrupted by the withdrawal
of counsel. The Court further finds that the requirements for seeking leave of court to
withdraw as counsel have been satisfied and good cause exists to warrant the requested
withdrawal, especially given Plaintiffs’ consent. Therefore, the Court GRANTS the
Motion.

While individual plaintiffs may elect to proceed as pro se litigants, in other words
represent themselves without an attorney, the Court thoroughly and emphatically
advises Plaintiffs that it is in their best interests to retain new counsel. If Plaintiffs
decide to proceed without an attorney, Plaintiffs will have certain responsibilities for
prosecuting their case, including (1) that Plaintiffs be aware of the Federal Rules
of Civil Procedure and the Local Rules and Standing Orders of this Court, which are
available on the Court’s website: http:/Avww.txnd.uscourts.gov/rules-and-orders;
(2) that they comply in a timely manner with any order and deadline issued by this
Court; and (3) that they cooperate with Defendants’ attorneys. The Court may hold
pro se litigants’ filings to a less stringent standard than papers drafted and filed by an
attorney. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiffs must prove
that they are entitled to relief. Neither the Court nor Defendants’ attorneys will serve
as counsel for Plaintiffs. See Barker v. Norman, 651 F.2d 1107, 1129 n.26 (Sth Cir.
1981). The Court cautions Plaintiffs to consider these obligations in deciding whether
to retain new counsel.

The Court ORDERS Plaintiffs to file written notice with the Court on or before

 

 
   
   
  
  
  
  
   
  
    

Case 3:21-cv-01176-K-BN Document 24 Filed 08/13/21 Page7of7 PagelD 150
Case 3:21-cv-01176-K-BN Document 9 Filed 06/23/21 Page4of4 PagelD 55

July 6, 2021, stating whether Plaintiffs will proceed as pro se litigants (in other words,
represent themselves without an attorney), or whether Plaintiffs have retained new
counsel. If Plaintiffs retain new counsel, Plaintiffs shall include the new attorney(s)’
name(s) and contact information in the written notice.

The Clerk’s Office shall send a copy of this Order to Plaintiff Preston Poulter
and Plaintiff John T. Lamont by First Class, Certified Mail. Plaintiffs’ contact
information is filed under Sealed Exhibit A (Doc. No. 8).

SO ORDERED.

Signed June 23", 2021.

ED KINKEADE
UNITED STATES DISTRICT JUDGE

 
